UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
LUZ ENID SEPULVEDA,                                                     :
                                                                        :
                                    Plaintiff,                          :   19-CV-10747 (JMF) (KHP)
                                                                        :
                  -v-                                                   :           ORDER
                                                                        :
ANDREW SAUL, Commissioner of Social Security,                           :
                                                                        :
                                    Defendant.                          :
                                                                        :
----------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On November 22, 2019, the Court ordered that the parties notify the Court whether they

consent to conduct all further proceedings before the assigned Magistrate Judge within two

weeks of the date on which Defendant entered an appearance. ECF No. 9. Defendant entered an

appearance on January 15, 2020, ECF No. 15, but the parties never complied with the Court’s

order.

         Accordingly, the parties shall notify the Court whether they consent by February 10,

2020. As stated in the Court’s prior order, if both parties consent to proceed before the

Magistrate Judge, counsel for Defendant must either mail or email to

<Furman_NYSDChambers@nysd.uscourts.gov> a fully executed Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge form (available at

https://nysd.uscourts.gov/forms). If the Court approves that form, all further proceedings will

then be conducted before the assigned Magistrate Judge rather than before the undersigned.

         If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter advising the Court that the parties do not
consent, but without disclosing the identity of the party or parties who do not consent.

There will be no adverse consequences if the parties do not consent to proceed before the

Magistrate Judge.

       SO ORDERED.

Dated: February 3, 2020                          __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge
